DETAILED ACTION
This is a non-final Office action addressing a submission dated 29 June 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 23-25, 28-50, 52-56, 59, 63 and 65 are cancelled.
Claims 21, 22, 26, 27, 51, 57, 58, 60-62, 64 and 66-74 are pending and examined. 


Disposition of the Present Application
As priority has not yet been perfected, the present application has a filing date of 13 February 2017.  See the file wrapper with the series of petitions and resulting decisions regarding priority and perfecting the priority.

Priority
This application makes reference to or appears to claim subject matter disclosed in numerous applications dating to 2012.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

	Applicant should respectfully note that until priority is corrected, the present application is subject to have applicants’ own art cited against the claims.  Further, material introduced into the present application that has been incorporated by reference without proper priority is subject to consideration as new matter.

Drawings
3.	Figures 79-93 dated 06 March 2022 and Figures 91-96 dated 30 May 2022, are not entered as they are considered new matter.  Priority has not been perfected and/or a proper incorporation by reference statement has not been provided.  See MPEP 608.04(a).  The drawings may be considered upon perfecting priority.
Specification
4.	The amendment filed 06 March 2022 and 30 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the entire amendment submitted for the specification is considered new matter as the language is directed to the newly submitted drawings, which are also considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.  The language may be reconsidered upon perfecting priority.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 26, 27, 51, 57, 58, 60-62, 64 and 66-74 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The examiner takes the position that as priority has not been perfected, any language that adds features to the invention not previously disclosed is considered new matter.  Upon perfecting priority or upon establishing that each feature of the claims submitted 29 June 2022 is in the originally filed disclosure, this rejection may be withdrawn.

Claim rejections – 35 USC 112(b):
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 26, 27, 51, 57, 58, 60-62, 64 and 66-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

Below is a reproduction of applicant’s claim 21 with the examiner’s comments in bold italics.  The remaining claims not listed are replete with issues similar to those addressed below, and will not be repeated for brevity.  Applicant is encouraged to review the presentation from www.uspto.gov below which is directed to a claim construction workshop.

Claim drafting workshop:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

Claim 21: A structural framing system comprising: 
a first support member 42 (reference characters in the claims must be in parentheses) and a second support member and a first spacing member with a first end and a second end, and a second spacing member with a first end and a second end connected by connector elements (lacks antecedent basis): 
the first support member having a planar wall with an aperture having a perimeter in a planar wall (indefinite as “a planar wall” is already claimed), with a first planar side and a second planar side (indefinite as to what has the “first planar side and a second planar side” as written), said aperture having a first perimeter side and a second perimeter side opposite the first perimeter side, said aperture having connector elements (lacks antecedent basis; indefinite as “connector elements” is already claimed, so it is unclear if these are the same or different connector elements) adapted to receive; said first spacing member the connector (“adapted…connector” is an incomplete statement); for (“for” seems to be referencing language that does not appear in the claim)
said first spacing member having a longitudinal web with a first side edge and a second side edge, a first end and a second end with a first side wall attached to said first side edge and a second side wall, attached to (“side wall, attached to” is an incomplete statement) said second side edge extending from said longitudinal web (indefinite as to how an edge can extend from a web), said first side wall being continuous to a third side wall and being continuous to a fifth side wall and a second side wall (indefinite as this limitation has already been claimed) being continuous to a fourth side wall and being continuous to a sixth side wall extending away from said longitudinal web (indefinite as to how the sixth side wall can extend away from the web when as written it is a part of the web) with said fifth side wall extending toward said first perimeter side and said sixth side wall extending toward said second perimeter side of said aperture with the connector element (indefinite as more than one connector element is initially claimed) of a first side wall notch indented from the distal edge (lacks antecedent basis) of said fifth side wall into said third side wall and said first side wall ending in said longitudinal web along with the connector element (indefinite as more than one connector element is initially claimed) of a second side wall notch indented from the distal edge (lacks antecedent basis) of said sixth side wall into said fourth side wall and said second side wall ending in said longitudinal web (indefinite as to how a side wall can end “in” the longitudinal web) with said first side wall notch adaptable (the language of this paragraph generally is indefinite as to what is being claimed; the language does not clearly set forth the metes and bounds of what applicant is claiming to be the present invention) to be pressured against the first perimeter side and said second side wall notch adaptable being pressured against said second perimeter side (indefinite as to how a notch, which is a space, can be pressed against a side) and lodged to nest tight (“tight” is indefinite as it is a relative term of art, and the metes and bounds of this limitation cannot be determined) with said aperture of said first support member with said connector elements being said first side wall notch and said second side wall notch setback from said first end with a third side wall notch and said second side wall notch setback from said first end with a third side wall not (indefinite as to what a “side wall not” is) and said fourth side wall to be duplicated at the opposing end (lacks antecedent basis; indefinite as to the metes and bounds of what constitutes “duplicated”) being said second end said second end of said first spacing member having said first side wall (“said second end…said first side wall” appears to be an incomplete statement), said third side wall and said fifth side wall plus said second side wall, said fourth side wall and said sixth side wall abut the planar wall of said second support member with said longitudinal web extending over the bottom perimeter side of said aperture with said longitudinal web extending forming a connector element (indefinite as the metes and bounds of this language is not clearly set forth to define the present invention; “a connector element” is already claimed) that is bent along the planar web (indefinite as to how something is bent along the planar web) of said second support member with said web extension having a connector element web connector notch indented at said first edge side and the second edge side of said longitudinal web with said web connector notch having a open face, a back face and first connector notch side at said longitudinal web and a second connector notch side at said longitudinal web forming a connector element hook finger (indefinite as to the metes and bounds of what constitutes a “hook finger”) by bending the web extension at said planar wall and aligned with said first perimeter side and said second perimeter side of said aperture at an opposing second support member having a compatible configuration to said second end to overlap and snuggly fit into said aperture between said first perimeter side and said second perimeter side by exerting pressure to force connector elements to fit into said second end.  (the language of the claim as amended does not clearly set forth the metes and bounds of the invention so that one having ordinary skill in the art can determine applicant’s invention as defined in the claim language; the language is confusing and replete with language that is unclear, and the structure of the paragraph has punctuation inserted or missing throughout that renders the claim language unclear).

	  	Prior Art Rejection
6.	Due to the narrative nature of the claims and indeterminant claim scope, no art rejection has been made at this time.  See the below art as best understood by the examiner:

Burkstrand (U.S. Patent 5,155,962) teaches a stud and connector system that incorporates friction fit members in notches (Figs. 4-7).
Daudet (U.S. Publication 2017/0191254) teaches a stud and connector system that incorporates notches in the connector and used in a friction fit within an aperture in a stud (e.g., Figs. 6 and 7).

Stahl (U.D. D823,095) incorporates a stud and connector system with notches in the connector (Figs. generally).

Cochrane (U.S. Patent 4,840,005) shows a connector system that incorporates “hook fingers” (21, 22) as best understood.

Egri (U.S. Patent 4,791,766) teaches a connector system with notches and “hook fingers” (proximate 15 and 16) as best understood.

Daudet (U.S. Patent 9,849,497) teaches a connector system that incorporates “hook fingers” (proximate 303) as best understood.

Brunt (U.S. Patent 7,017,310) teaches a connector system that incorporates “hook fingers” (56) as best understood.
 
In an effort to advance prosecution and reduce issues the examiner has discussed the prior art applied individually as to what they teach and do not teach and how they are combined by the examiner.
As stated in the Final Office action dated 04 April 2022, please see the Final Office action dated 26 December 2019, where previously provided claims 21, 57 and 59 were allowable, claims 22, 26, 27 and 51 contained language under objection but otherwise allowable, and claims 58 and 60 would have been allowable upon overcoming the rejections under 35 USC 112.  Please also see proposed amendments provided by the examiner in the Office action dated 02 January 2019, which addressed each of the claims and would have placed the application in condition for allowance.

Response to Arguments
7.	Applicant provided no remarks or arguments regarding the submission under examination.  As a result, the examiner reserves comment at this time.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649